DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-3, 5-6, 9-11, 13-14, and 17-18 have been amended by Applicant. Claims 19-20 have been added and no claims have been cancelled. Accordingly, claims 1-20 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
 

Response to Arguments
The rejection of claims 1, 7-9, and 15-18, under 35 U.S.C. 103 has been withdrawn in view of Applicant’s amendments to independent claims 1, 9, and 17. However, upon further consideration a new grounds of rejection under 35 U.S.C. 103 See Claim Rejections under 35 U.S.C. 103 section further below.
The rejection of claims 2-6, 10-14, and 17, under 35 U.S.C. 103 has been maintained herein. See Claim Rejections under 35 U.S.C. 103 section further below.

Applicant's arguments filed 12/08/2021, with respect to the combination of Oh in view of Karsten and Chang (regarding the rejection of claims claims 1, 7-9, and 15-18) have been considered but are moot and/or otherwise unpersuasive in view of Applicant’s amendments to independent claims 1, 9, and 17. Applicant’s additional arguments with respect to claims 2-6, 10-14, and 17 regarding Strom and Horvitz have been fully considered but they are not persuasive. 

Applicant argues that Oh, Karsten, Chang, Strom and Horvitz, alone or in combination do not disclose all of the elements of claims 2-6, 10-14, and 17. With regard to claim 17, Applicant specifically argues “the deficiencies of Oh, Karsten and Chang are not remedied by Strom either alone or in any sort of hypothetical combination with Oh, Karsten and Chang”. In support, Applicant mainly contends delaying a delivery of a messages is not the same as missing an alert nor is the cost of sending messages the same as a penalty for sending excessive alerts. 

Examiner respectfully disagrees with Applicant’s argument above. First, Examiner notes that Claim 17, has been amended to include the limitation “…, wherein the user-defined weight is configured to be applied to a penalty for missing alerts,…” As set forth in the instant Office Action, Examiner believes that Strom teaches (or at least implies) this limitations at Paragraphs [0008], [claim 4], and Paragraphs [0040-0041]. To this effect, Strom, Paragraph [0008] has been cited as teaching method, apparatus, and computer program code for controlling when to send messages, wherein a policy is determined by utilizing probability statistics and a cost function [i.e., objective function] prior stream processing to determine which messages to send eagerly and under which conditions messages can be delayed.; Strom, Claim 4 teaching “receiving user input specifying the cost function, wherein the cost function indicates relative weights given to a cost of sending messages weighted against a cost of delaying delivering messages to clients.” [Note: cost of delaying sending messages understood as reading on penalty for missing alerts]; and Strom, Paragraphs [0040]-[0041] teaching “user-defined penalty function”; [Note: “messages” – disclosed in Strom - understood as reading on alerts as claimed.])...

As noted in the instant Office Action, Examiner has understood the cost of delaying sending messages, disclosed in Strom, as reading on penalty for missing alerts. In further support and clarification, Examiner further points to Strom at Paragraph [0037]. Strom further discloses at Paragraph [0037] “the illustrative embodiments present a method for reducing the amount of network traffic over physical connections while maintaining timely delivery of state to subscribers. Many times, unnecessary messages are delivered from one transform to the next in overlay network 300. "Unnecessary" indicates that a transform in a server A sends a message to a downstream transform in a server B, only to have that message discarded or ignored. 

Regarding claims 1 and 9, Examiner notes that Chang was pointed as teaching the limitation …wherein upon identifying that the decision indicates that the alert is not to be issued for the event, dropping the alert without issuing the alert for the event in any future timeframe. Accordingly, Chang, Col. 7, lines 39-50, was cited as teaching “… reprocessing of the alerts may vary depending upon the classification of the alert and the particular trigger causing the reprocessing. In some implementations, alerts can be automatically cancelled silently without any notification provided to a user. Such outright cancellation without notice would be optimal in situations where an alert is determined to be unwanted and unnecessary with a high level of confidence or where the error costs associated with cancelling an alert that would have nevertheless had some utility are low.”; [Note: Chang Paragraph (15) teaches alerts and/or notifications on “computerized watches” [reading on wearable device]. However, it is noted that Claim 17 does not contain this limitation. 

…, wherein the user-defined weight is configured to be applied to a penalty for missing alerts,…”, the limitation is better and more clearly taught by Horvitz. 

	Regarding Horvitz, Applicant again argues that delaying a time for an action until some future time is not the same as a penalty for missing an alert, nor is the cost of a user being alerted at a particular state of attention the same as a penalty for excessive alerts.

Examiner respectfully disagrees with Applicant’s arguments regarding Horvitz. Horvitz intelligently balances the values of speedy transmittal of a notification (or the costs of delaying the notification of users) with the cost of notifying users. As set forth in the instant Office Action, Horvitz, Paragraph [0008] was cited as teaching “notification decision making module makes decisions about how, if, and when to alert the user” based on a probabilistic analysis, and further teaches analyzing how and when to render an alert based on a consideration of the expected costs of interrupting the user by considering the costs of interruption for each of the possible states of attentional focus and the likelihood of each of the states.; Horvitz, Paragraph [0042] teaching the determination as to whether an alert is provided to the user is made by inferring the expected cost of transmitting an alert to the user and by inferring the informational benefits of the alerts. The utility of relaying the information in an alert determines whether an alert should be made, wherein the utility is the difference between the 
	
Examiner further points and clarifies that Horvitz, at Paragraph [0040] also states “The previous alerts history 608 indicates the types of alerts that have been made to the user in the past, as well as the frequency of the alerts - such that the user is not overwhelmed by additional alerts, if many recent alerts have been made, for example.” Furthermore, Paragraph [0041] of Horvitz teaches each manner of how an alert is made has an associated cost of distraction, which further assists in determining when or whether an alert should be made.
	 
	Based on all of the foregoing the rejection of claims 2-6, 10-14, and 17, under 35 U.S.C. 103 over the combination of Oh, Karsten, Chang, Strom and Horvitz has been maintained herein.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyungik Oh et al., “An Intelligent Notification System Using Context from Real-Time Personal Activity Monitoring” in view of Karsten et al. (US 20170031449 A1), in further view of Chang et al. (U.S. Pat. No. 9854084), in further view of Strom et al. (US 20070297327 A1), in further view of Horvitz (EP 1203307B1). 

Regarding claim 1, Oh teaches a computer-implemented method comprising: 
determining, by a stochastic controller, whether or not to provide one or more alerts to a user in any future time frame based on events (Oh, Section 3 teaches “Prediction layer 3 – controlling the system” wherein if a context transition moment is detected the moment predictor predicts [i.e., with the statistical model/controller] whether the detected time is a recognizable and available moment to provide a notification to a user.; Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.; Oh further teaches that the system judges whether a moment is recognizable and available for a notification and if it not an appropriate time smartNoti keeps the detection process running (see, Oh, pg. 4, Section 5)) and…, wherein the events are determined based on an analysis of multiple sensor readings from one or more sensors of a wearable device (Oh, Abstract, teaches “by using sensors and contextual factors”; Section 1, col. 2, ¶ 1, teaches “wearable sensors”, “smart phones” and “network systems” for notification systems to be made aware of their current environment; Figure 1 (and paragraphs below) teach smartNoti system architecture denoting a Logging Layer – measuring determining events…from sensors of a wearable device, as claimed]; Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.; Oh, page 4, Section 5, teaches processing system running on a mobile device [reading on at a computing device];  [Note: Oh further discloses, in Section 2, other prior art wherein wearable sensors were also used to decide whether a user should be notified and which modality to use.]; ), wherein the one or more alerts are configured to alert the user that respective events of the events have occurred (Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.; Section 3 teaches “Prediction layer 3 – controlling the system” wherein if a context transition moment is detected the moment predictor predicts [i.e., with the statistical model/controller] whether the detected time is a recognizable and available moment to provide a notification to a user.), …, wherein the stochastic controller comprises a stochastic model of an environment (Oh, Section 3 teaches “Prediction layer 3 – controlling the system”; Oh, Section 5, col. 2, teaches incremental user model using a Naïve Bayesian approach [i.e., as in “stochastic model of an environment”] as a baseline to identify whether the statistical model can be utilized in predicting user events.;), wherein said determining comprises determining a decision for an event of the events, wherein the decision indicates whether or not an alert regarding the event is to be issued for the event (Oh, page 2, col. 1, ¶ 1, teaches “smartNoti keeps track of user contexts…The system judges whether the moment is recognizable and available for the notification…If it is not an appropriate time, smartNoti keeps detection process running.”; Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.;), …; and 

outputting alerts to the user based on said determining, wherein said outputting comprises outputting the alert regarding the event if the decision indicates that the alert is to be issued, … (Oh, Section 3 teaches system architecture and method comprising, inter alia, the aforementioned “Prediction layer – controlling the system” and teaches based on the statistical prediction/determination of the “recognizable and available moment”, the system then generates notifications to the user.; Oh, page 2, col. 1, ¶ 1, teaches “…The system judges whether the moment is recognizable and available for the notification…If it is not an appropriate time, smartNoti keeps detection process running.”; Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.;).

	However, Oh does not distinctly disclose: 
determining … based on a user preference, … wherein the user preference is indicative of a desired notification rate of the user.
… wherein upon identifying that the decision indicates that the alert is not to be issued for the event, dropping the alert without issuing the alert for the event in any future timeframe.
…, wherein the stochastic controller is to utilize a Markov Decision Process (MDP) to make the determination based on an optimized policy applied so as to minimize an objective function, wherein the objective function comprises a first penalty for excessive alerts and a second penalty for missing alerts that is controlled based on the user preference;

	Nevertheless, Karsten teaches determining … based on a user preference, … wherein the user preference is indicative of a desired notification rate of the user (Karsten, Paragraphs [0109] teaches wearable device system comprising an electric feedback simulator configured to deliver an electric shock (i.e., as in an alert or notification) from the wearable device (i.e., wristband) in response to an instruction from the control unit; Paragraph [0110] teaches frequency, duration or voltage of the electric shocks [i.e., as in indicative of a desired notification rate] is customizable [as in based on a user preference].; Paragraph [0111] and [0113] teach electric feedback simulator configured to deliver the electric shock [i.e., notification and/or alert] from the wristband at a specific time [e.g., specified time for notifications and/or alerts based on an instruction(s) from the user or from another user.]; Paragraphs [0167]-[0169] teach wearable device providing alert signal to a user and a controller adapted to receive an alert instruction corresponding to an alert event. The device capable of alerting the user to different events.).

	
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, with the wearable device user-customizable 

Examiner believes that the combination of Oh in view of Karsten teaches identifying whether or not to issue and alert for the event (Oh, page 2, col. 1, ¶ 1, teaches “smartNoti keeps track of user contexts…The system judges whether the moment is recognizable and available for the notification…If it is not an appropriate time, smartNoti keeps detection process running.”; Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.;). However, the combination does not distinctly disclose …wherein upon identifying that the decision indicates that the alert is not to be issued for the event, dropping the alert without issuing the alert for the event in any future timeframe. 

Nevertheless, Chang teaches …wherein upon identifying that the decision indicates that the alert is not to be issued for the event, dropping the alert without issuing the alert for the event in any future timeframe (Chang, Col. 7, lines 39-50, teaches “… reprocessing of the alerts may vary depending upon the classification of the alert and the particular trigger causing the reprocessing. In some implementations, alerts can be automatically cancelled silently without any notification provided to a user. Such outright cancellation without notice would be optimal in situations where an alert is Note: Chang Paragraph (15) teaches alerts and/or notifications on “computerized watches” [reading on wearable device].)

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device, taught by Oh, as modified by the wearable device user-customizable notification (i.e., alerts) frequency and time setting features, as taught by Karsten, to further include the automatic identification and suppression or elimination of notification alarms, as taught by Chang, in order to “eliminate alerts that have become unnecessary as a result of events occurring between the time the notification alarm or alert was set up and the time at which the notification alarm or alert commences”. (Chang, Cols. 3-4, lines 56-67 and lines 1-12). 

However, the combination does not distinctly disclose …, wherein the stochastic controller is to utilize a Markov Decision Process (MDP) to make the determination based on an optimized policy applied so as to minimize an objective function, wherein the objective function comprises a first penalty for excessive alerts and a second penalty for missing alerts that is controlled based on the user preference;

…, wherein the stochastic controller is to utilize a Markov Decision Process (MDP) to make the determination based on an optimized policy applied so as to minimize an objective function, wherein the objective function comprises a first penalty for excessive alerts and a second penalty for missing alerts that is controlled based on the user preference (Strom, Paragraph [0008] teaches method, apparatus, and computer program code for controlling when to send messages, wherein a policy is determined by utilizing probability statistics and a cost function [i.e., objective function] prior stream processing to determine which messages to send eagerly and under which conditions messages can be delayed.; Strom, Claim 4 teaches “receiving user input specifying the cost function, wherein the cost function indicates relative weights given to a cost of sending messages weighted against a cost of delaying delivering messages to clients.”; Strom, Paragraph [0041] teaches “user-defined penalty function” and further teaches computing a best policy mapping states to actions such that the expected average per unit time over the long run is minimized.; Strom, Paragraph [0083] teaches “Policy 1402 is a function n(s) that maps a state s to an action u [i.e., an “event”]”, and further teaches “optimum stationary policy solver 1404 for finding an optimum "stationary policy" provided that the set of states and actions may be modeled as a Markov process and provided that each transition may be associated with cost function 1406.”; Strom, Paragraph [0083] further teaches “the stationary policy minimizes the expected cost per unit time over an infinite run of the system.”; [Note: “messages” – disclosed in Strom - understood as reading on alerts as claimed.]);


Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, as modified by the wearable device user-customizable notification (i.e. alerts) frequency and time setting features, as taught by Karsten, as further modified by the automatic identification and suppression or elimination of notification alarms, as taught by Chang, to further include the policy determined by probability stactistics and a cost function (i.e., objective function) that is observed and applied by a controller, as taught by Strom, in order to solve a stochastic optimization problem that provides parameters to a controller which at execution time decides when to send messages immediately and when to delay sending them and avoid the problem of wasted messages. (Strom, Paragraphs [0007] and [0097]-[0098]). 

As stated above, Examiner believes that the combination of Oh in view of Karsten in further view of Chang, in further view of Strom teaches or at the least implies …, wherein the objective function defines a first penalty for excessive alerts and a second penalty for missing alerts,… (Strom, Paragraph [0041] as stated above). However, said limitation is more clearly and distinctly taught by Horvitz, as provided below. 

	Horvitz teaches …, wherein the objective function defines a first penalty for excessive alerts and a second penalty for missing alerts… (Horvitz, Paragraph , …


Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, as modified by the wearable device user-customizable notification (i.e. alerts) frequency and time setting features, as taught by Karsten, as further modified by the automatic identification and suppression or elimination of notification alarms, as taught by Chang, as further modified by the policy 


Regarding claim 2,  the combination of Oh in view of Karsten in further view of Chang, Strom and Horvitz teaches all of the limitations of claim 1, and the combination further teaches “… during operation of the wearable device (Karsten, teaches wearable device system can provide alerts for recommendations or suggestions according to user activity settings, wherein in some examples a user may define an activity-free period when no alerts are generated during that period and in other examples the system may determine an activity-free period based on biometric data. [Note: all of these examples are in the context of “during operation of the wearable device”].). 

However, the combination does not distinctly disclose wherein the objective function comprises a user-defined weight representing the user preference that is controllable by the user …. 

 wherein the objective function comprises a user-defined weight representing the user preference that is controllable by the user … , (Strom, [Claim 4] teaches “receiving user input specifying the cost function, wherein the cost function indicates relative weights given to a cost of sending messages weighted against a cost of delaying delivering messages to clients.” [Note: cost of sending the messages understood as reading on penalty for excessive alerts and cost of delaying sending the messages understood as reading on penalty for missing alerts]; Strom, Paragraph [0041] teaches “user-defined penalty function”; [Note: “messages” – disclosed in Strom - understood as reading on alerts as claimed.]; 

	[EXAMINER NOTE: Although Strom does not explicitly disclose “during the operation of the wearable device”, Examiner notes that Strom teaches at paragraph [0004] examples of stream processing computing applications include, inter alia, “sensor networks”.]

[EXAMINER NOTE: Karsten, Paragraphs [0110] and [0415] teach variations in frequency [of the notifications/alerts] are customizable by the wearing user. Varying the frequency parameter of the alerts/notifications in Karsten - reading on a user-defined weight that is controllable by the user, as claimed].

	[EXAMINER NOTE: Even though the combination of Oh in view of Karsten in further view of Chang does not explicitly disclose a cost function as claimed, it is noted incremental learning algorithm, which implies an objective function that the learning algorithm evaluates and optimizes.]

Motivation to combine same as stated for claim 1. 



	Regarding claim 3, the combination of Oh in view of Karsten in further view of Chang, in further view of Strom and Horvitz teaches all of the limitations of claim 1, and the combination further teaches wherein the MDP comprises: a set of states, a set of actions, an immediate cost function based on a state and an associated event, a transition probabilities matrix, and an initial states distribution (Strom, Paragraph [0083] teaches the controller is modeled as a finite-state Markov process.; Strom, Paragraph [0083] teaches “…There are known algorithms, such as optimum stationary policy solver 1404 for finding an optimum "stationary policy" provided that the set of states and actions may be modeled as a Markov process and provided that each transition may be associated with cost function 1406. The controller is modeled as a finite-state Markov process. A Markov process is one where for a given state s.sub.i and action a, there is a set of probabilities p.sub.ij(a) for each of the possible next states s.sub.j.” [Note: the set of probabilities for each of the possible next states as in “a transition probabilities matrix”]; Paragraph [0093] teaches “Offline process 1400 models or measures parameters p.sub.1, p.sub.2, p.sub.3, p.sub.4, p.sub.batch(T,T',b) referred to as probabilities 1410. Probabilities 1410 are statistics showing the frequency and distribution of the values of messages and are an input into algorithm 1414” and Paragraph [0098] teaches gathering information ahead of time about the statistical behavior of the system such as rates of messages and the distribution of the message values [as in an initial states distribution].; Paragraphs [0005]-[0006] teach computation on event streams and receiving events. [Note: computation on event streams in [0005]-[0006] and gathering information about the statistical behavior of the system in [0098] reading on “associated event” as claimed.); 

wherein said computer-implemented method further comprises computing an optimized policy that minimizes an expected aggregated cost that is based on the immediate cost function (Paragraph [0083] teaches “Policy 1402 is a function n(s) that maps a state s to an action u [i.e., an “event”]”, and further teaches “optimum stationary policy solver 1404 for finding an optimum "stationary policy" provided that the set of states and actions may be modeled as a Markov process and provided that each transition may be associated with cost function 1406.”; Paragraph [0083] further teaches “the stationary policy minimizes the expected cost per unit time over an infinite run of the system.”);  

wherein said determining comprises applying the optimized policy (Paragraph [0095] teaches the optimum stationary policy solver generates the optimized policy, and the optimized policy is passed to a controller for use at execution time.). 

Motivation to combine same as stated for claim 1. 



	Regarding claim 4, the combination of Oh in view of Karsten, in further view of Chang, in further view of Strom and Horvitz teaches all of the limitations of claim 3, and Strom further teaches wherein the transition probabilities matrix is computed based on historical data (Strom, Paragraph [0040] teaches “The statistical information comes from either a mathematical model of the system being monitored or from measurements of prior experience with the system” [as in “historical data”]; Paragraph [0062] teaches Markov model being used in the offline process described in connection with Fig. 14, in which probabilities will be associated with pairs of states in a state diagram for each possible action. [Note: state data used during offline process is historical data, understood as measurements of prior experience with the system.]). 

Motivation to combine same as stated for claim 1.  



	Regarding claim 5, the combination of Oh in view of Karsten, in further view of Chang, in further view of Strom and Horvitz teaches all of the limitations of claim 4, and Strom further teaches wherein the transition probabilities matrix is updated based on current data provided by an analytics library (Strom, Paragraph [0040] teaches “The statistical information comes from either a mathematical model of the system being monitored [as in current data provided by an analytics library] or from measurements of prior experience with the system.”; Paragraph [0068] teaches the controller performs once per tick updates and the updated state may include new values of t and w if present.; Paragraph [0069] teaches controller performs state updates associated with any messages received during the tick.), 

wherein the method further comprises re-computing a new optimized policy that minimizes the expected aggregated cost function in view of the updated probabilities matrix (Strom, Paragraph [0070] teaches upon the controller performing state updates the controller computes an action based on the state and policy. Said policy being a mapping from state to action in which for every possible state, the policy says which action to perform. Paragraph [0070] further indicates this policy will have been previously computed offline by solving an optimization problem and deployed into the controller before execution time. The controller computes the action based on the state and the policy.); and 

applying the new optimized policy to perform said determining (Strom, Paragraph [0070] teaches upon the controller performing state updates the controller computes an action based on the state and policy. Said policy being a mapping from state to action in which for every possible state, the policy says which action to perform.; Paragraph [0071] teaches the controller then executes the computed action by updating and communicating the threshold, if required by the action to do so. ). 

claim 1. 



	Regarding claim 6, the combination of Oh in view of Karsten, further view of Chang, in further view of Strom and Horvitz teaches all of the limitations of claim 3, and the combination further teaches further comprising: obtaining user feedback to modify the user preference (Oh, Section 3, col. 2 teaches a logging layer that carries out context factor logging and event factor logging, wherein context factors include activity, location, time, entertainment and system categories and event factors may include, inter alia, missed or rejected calls. [Note: missed or rejected calls as well as some context factors are forms of explicit or implicit user feedback obtained by the system.]; Oh, section 1, col. 2, teaches notifications to the user at a recognizable and available moment as determined by the system wherein the system keeps track of user contexts (i.e., user feedback).; Oh, Section 6 further teaches the application was evaluated using two methods, a model prediction test and a user feedback test.); 

re-computing a new optimized policy that minimizes the expected aggregated cost function based on the modified user preference (Strom, Paragraph [0040] teaches different kinds of information supplied by the system’s users including, inter alia, a user-defined penalty function.; Strom, Paragraph [0041] teaches “The system will also incur an expected "cost" or "penalty" g(i,u) based on the user-defined penalty function. This step is repeated at each tick of time. An infinite horizon stochastic optimization problem is: given p.sub.ij(u) and g(i,u) as defined above, compute a "best" policy … mapping states to actions, such that the expected average penalty per unit time incurred over the long run is minimized.”; Strom, Paragraph [0089] teaches “To compute the cost g(i,u), the assumption is made that the user has supplied a penalty per message sent called C.sub.msg. The cost for the state is C.sub.msg weighted by the probability that a message will be sent…If the action taken is to change the threshold, there is an additional cost xC.sub.msg to send a control message to each of the x threshold-based filters.”); and 

applying the new optimized policy to perform said determining (Strom, Paragraph [0089] teaches “To compute the cost g(i,u), the assumption is made that the user has supplied a penalty per message sent called C.sub.msg. The cost for the state is C.sub.msg weighted by the probability that a message will be sent…If the action taken is to change the threshold, there is an additional cost xC.sub.msg to send a control message to each of the x threshold-based filters.”). 

Motivation to combine same as stated for claim 1.



Regarding claim 7, the combination of Oh in view of Karsten, in further view of Chang, in further view of Strom and Horvitz teaches all of the limitations of claim 1, and Karsten further teaches wherein the wearable device is worn by the user (Paragraph . 

Motivation to combine same as stated for claim 1.


	
	Regarding claim 8, the combination of Oh in view of Karsten, in further view of Chang, in further view of Strom and Horvitz teaches all of the limitations of claim 1, and Karsten further teaches wherein the wearable device is worn by a person that is being monitored by the user (Paragraph [0066] teaches intelligent wristband system comprising a wearable wristband configured to be worn by a user, and Paragraph [0073] teaches “in an embodiment, the control unit of the wristband can send the biotelemetry data or physical activity data through a network to... a device used by a third party (e.g., a doctor, health or fitness coach, a concierge service associated with the wristband, an executive or personal assistant of the user, etc.)” [as in the biotelemetry data from the device worn by a person is being monitored by a third party user].). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, with the wearable device user-customizable 



	Regarding claim 9, Oh teaches a computerized apparatus having a processor (Figure 1 “Architecture of smartNoti system” teaches processor within a processing layer.), the processor being adapted to perform the steps of: 

determining, by a stochastic controller, whether or not to provide one or more alerts to a user in any future timeframe based on events (Section 3 teaches “Prediction layer 3 – controlling the system” wherein if a context transition moment is detected the moment predictor predicts [i.e., with the statistical model/controller] whether the detected time is a recognizable and available moment to provide a notification to a user.; Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.; Oh further teaches that the system judges whether a moment is recognizable and available for a notification and if it not an appropriate time smartNoti keeps the detection process running (see, Oh, pg. 4, Section 5)) and…, wherein the events are determined based on an analysis of multiple sensor readings from one or more sensors of a wearable device (Oh, Abstract , teaches “by using sensors and contextual factors”; Section 1, col. 2, ¶ 1, teaches “wearable sensors”, “smart phones” and “network systems” for notification systems to be made aware of their current environment; Figure 1 (and paragraphs below) teach smartNoti system architecture denoting a Logging Layer – measuring parameter [reading on determining events…from sensors of a wearable device, as claimed]; Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.; Oh, page 4, Section 5, teaches processing system running on a mobile device [reading on at a computing device];  [Note: Oh further discloses, in Section 2, other prior art wherein wearable sensors were also used to decide whether a user should be notified and which modality to use.]), wherein the one or more alerts are configured to alert the user that respective events of the events have occurred (Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.; Section 3 teaches “Prediction layer 3 – controlling the system” wherein if a context transition moment is detected the moment predictor predicts [i.e., with the statistical model/controller] whether the detected time is a recognizable and available moment to provide a notification to a user.), …,  wherein the stochastic controller comprises a stochastic model of an environment (Oh, Prediction layer 3 – controlling the system”; Oh, Section 5, col. 2, teaches incremental user model using a Naïve Bayesian approach [i.e., as in “stochastic model of an environment”] as a baseline to identify whether the statistical model can be utilized in predicting user events.;), wherein said determining comprises determining a filtering decision for an event of the events, the filtering decision indicating whether or not the event should be filtered, wherein the filtering decision indicates whether or not an alert regarding the event is to be issued for the event based on whether or not the event is to be filtered (Oh, page 2, col. 1, ¶ 1, teaches “smartNoti keeps track of user contexts…The system judges whether the moment is recognizable and available for the notification…If it is not an appropriate time, smartNoti keeps detection process running.”; Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.; Oh, page 3, col. 1, ¶ 1, further teaches “filtering” – reading on the limitation as claimed.); and 

outputting alerts to the user based on said determining, wherein said outputting comprises outputting the alert regarding the event if the decision indicates that the alert is to be issued, … (Oh, Section 3 teaches system architecture and method comprising, inter alia, the aforementioned “Prediction layer – controlling the system” and teaches based on the statistical prediction/determination of the “recognizable and available moment”, the system then generates notifications to the user.; Oh, page 2, col. 1, ¶ 1, teaches “…The system judges whether the moment is recognizable and available for the notification…If it is not an appropriate time, smartNoti keeps detection process running.”; Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.; Oh, page 3, col. 1, ¶ 1, teaches “filtering”).

	However, Oh does not distinctly disclose: 
determining … based on a user preference, … wherein the user preference is indicative of a desired notification rate of the user,…
…, wherein upon determining that the filtering decision indicates that the event is to be filtered, the alert regarding the event is not issued in any future timeframe.
…, wherein the stochastic controller is to utilize a Markov Decision Process (MDP) to make the determination based on an optimized policy applied so as to minimize an objective function, wherein the objective function comprises a first penalty for excessive alerts and a second penalty for missing alerts that is controlled based on the user preference;

	Nevertheless, Karsten teaches determining … based on a user preference, … wherein the user preference is indicative of a desired notification rate of the user (Karsten, Paragraphs [0109] teaches wearable device system comprising an electric feedback simulator configured to deliver an electric shock (i.e., as in an alert or notification) from the wearable device (i.e., wristband) in response to an instruction from the control unit; Paragraph [0110] teaches frequency, duration or voltage of the electric shocks [i.e., as in indicative of a desired notification rate] is customizable [as in based on a user preference].; Paragraph [0111] and [0113] teach electric feedback simulator configured to deliver the electric shock [i.e., notification and/or alert] from the wristband at a specific time [e.g., specified time for notifications and/or alerts based on an instruction(s) from the user or from another user.]; Paragraphs [0167]-[0169] teach wearable device providing alert signal to a user and a controller adapted to receive an alert instruction corresponding to an alert event. The device capable of alerting the user to different events.).



Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, with the wearable device user-customizable notification (i.e., alerts) frequency and time setting features as taught by Karsten to provide a wearable device system with alerts that can be manually set to serve as notifications or reminders for the wearing user as well as providing automatically generated alerts determined by the wearable device or life management system. (Karsten, Paragraphs [0414] and [0415]). 

Examiner believes that the combination of Oh in view of Karsten teaches filtering decision to identify whether or not to issue and alert for the event (Oh, page 2, col. 1, ¶ 1, teaches “smartNoti keeps track of user contexts…The system judges whether the moment is recognizable and available for the notification…If it is not an appropriate time, smartNoti keeps detection process running.”; Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.). However, the combination does not distinctly disclose …, wherein upon determining that the filtering decision indicates that the event is to be filtered, the alert regarding the event is not issued in any future timeframe.

Nevertheless, Chang teaches …, wherein upon determining that the filtering decision indicates that the event is to be filtered, the alert regarding the event is not issued in any future timeframe (Chang, Col. 7, lines 39-50, teaches “… reprocessing of the alerts may vary depending upon the classification of the alert and the particular trigger causing the reprocessing. In some implementations, alerts can be automatically cancelled silently without any notification provided to a user. Such outright cancellation without notice would be optimal in situations where an alert is determined to be unwanted and unnecessary with a high level of confidence or where the error costs associated with cancelling an alert that would have nevertheless had some utility are low.”; [Note: Chang Paragraph (15) teaches alerts and/or notifications on “computerized watches” [reading on wearable device].)

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device, taught by Oh, as modified by the wearable device user-customizable notification (i.e., alerts) frequency and time setting features, as taught by 

However the combination does not distinctly disclose …, wherein the stochastic controller is to utilize a Markov Decision Process (MDP) to make the determination based on an optimized policy applied so as to minimize an objective function, wherein the objective function comprises a first penalty for excessive alerts and a second penalty for missing alerts that is controlled based on the user preference;

Nevertheless, Strom teaches …, wherein the stochastic controller is to utilize a Markov Decision Process (MDP) to make the determination based on an optimized policy applied so as to minimize an objective function, wherein the objective function comprises a first penalty for excessive alerts and a second penalty for missing alerts that is controlled based on the user preference (Strom, Paragraph [0008] teaches method, apparatus, and computer program code for controlling when to send messages, wherein a policy is determined by utilizing probability statistics and a cost function [i.e., objective function] prior stream processing to determine which messages to send eagerly and under which conditions messages can be delayed.; Strom, Claim 4 teaches “receiving user input specifying the cost function, wherein the cost function indicates relative weights given to a cost of sending messages weighted against a cost of delaying delivering messages to clients.”; Strom, Paragraph [0041] teaches “user-defined penalty function” and further teaches computing a best policy mapping states to actions such that the expected average per unit time over the long run is minimized.; Strom, Paragraph [0083] teaches “Policy 1402 is a function n(s) that maps a state s to an action u [i.e., an “event”]”, and further teaches “optimum stationary policy solver 1404 for finding an optimum "stationary policy" provided that the set of states and actions may be modeled as a Markov process and provided that each transition may be associated with cost function 1406.”; Strom, Paragraph [0083] further teaches “the stationary policy minimizes the expected cost per unit time over an infinite run of the system.”; [Note: “messages” – disclosed in Strom - understood as reading on alerts as claimed.]);


Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, as modified by the wearable device user-customizable notification (i.e. alerts) frequency and time setting features, as taught by Karsten, as further modified by the automatic identification and suppression or elimination of notification alarms, as taught by Chang, to further include the policy determined by probability statistics and a cost function (i.e., objective function) that is observed and applied by a controller, as taught by Strom, in order to solve a stochastic 

As stated above, Examiner believes that the combination of Oh in view of Karsten in further view of Chang, in further view of Strom teaches or at the least implies …, wherein the objective function defines a first penalty for excessive alerts and a second penalty for missing alerts,… (Strom, Paragraph [0041] as stated above). However, said limitation is more clearly and distinctly taught by Horvitz, as provided below. 

	Horvitz teaches …, wherein the objective function defines a first penalty for excessive alerts and a second penalty for missing alerts… (Horvitz, Paragraph [0008] teaches “notification decision making module makes decisions about how, if, and when to alert the user” based on a probabilistic analysis and further teaches analyzing how and when to render an alert based on a consideration of the expected costs of interrupting the user by considering the costs of interruption for each of the possible states of attentional focus and the likelihood of each of the states.; Horvitz, Paragraph [0042] teaching the determination as to whether an alert is provided to the user is made by inferring the expected cost of transmitting an alert to the user and by inferring the informational benefits of the alerts. The utility of relaying the information in an alert determines whether an alert should be made, wherein the utility is the difference between the expected costs and benefits of the information provided by the alert.; , …


Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, as modified by the wearable device user-customizable notification (i.e. alerts) frequency and time setting features, as taught by Karsten, as further modified by the automatic identification and suppression or elimination of notification alarms, as taught by Chang, as further modified by the policy determined by probability statistics and a cost function (i.e., objective function) that is observed and applied by a controller, as taught by Strom, to further include the cost function and techniques associated with managing alerts, as taught by Horvitz, in order to provide an architecture that can consider dynamically the urgency or importance of notifications and that can weigh the value of transmitting the information with the potential context-sensitive costs to the user in terms of the distraction associated with the rendering of visual or audio notifications. (Horvitz, Paragraph [0003]).



Regarding claim 10, the combination of Oh in view of Karsten, in further view of Chang, teaches all of the limitations of claim 9, and the combination further teaches “… during operation of the wearable device (Karsten, teaches wearable device system can provide alerts for recommendations or suggestions according to user activity settings, wherein in some examples a user may define an activity-free period when no alerts are generated during that period and in other examples the system may determine an activity-free period based on biometric data. [Note: all of these examples are in the context of “during operation of the wearable device”].). 

However, the combination does not distinctly disclose wherein the objective function comprises a user-defined weight representing the user preference that is controllable by the user …. 

Strom teaches wherein the objective function comprises a user-defined weight representing the user preference that is controllable by the user … , (Strom, [Claim 4] teaches “receiving user input specifying the cost function, wherein the cost function indicates relative weights given to a cost of sending messages weighted against a cost of delaying delivering messages to clients.” [Note: cost of sending the messages understood as reading on penalty for excessive alerts and cost of delaying sending the messages understood as reading on penalty for missing alerts]; Strom, Paragraph [0041] teaches “user-defined penalty function”; [Note: “messages” – disclosed in Strom - understood as reading on alerts as claimed.]; 

[EXAMINER NOTE: Although Strom does not explicitly disclose “during the operation of the wearable device”, Examiner notes that Strom teaches at paragraph [0004] examples of stream processing computing applications include, inter alia, “sensor networks”.]

[EXAMINER NOTE: Karsten, Paragraphs [0110] and [0415] teach variations in frequency [of the notifications/alerts] are customizable by the wearing user. Varying the frequency parameter of the alerts/notifications in Karsten – also reading on a user-defined weight that is controllable by the user, as claimed].

	[EXAMINER NOTE: Even though the combination of Oh in view of Karsten in further view of Chang does not explicitly disclose a cost function as claimed, it is noted that Oh discloses in section 7, col. 2, incremental learning algorithm, which implies an objective function that the learning algorithm evaluates and optimizes.]

Motivation to combine same as stated for claim 9.




	Regarding claim 11, the combination of Oh in view of Karsten in further view of Chang teaches all of the limitations of claim 9, and the combination further discloses
wherein the MDP comprises: a set of states, a set of actions, an immediate cost function based on a state and an event, a transition probabilities matrix, and an initial states distribution (Strom, Paragraph [0083] teaches the controller is modeled as a finite-state Markov process.; Paragraph [0083] teaches “…There are known algorithms, such as optimum stationary policy solver 1404 for finding an optimum "stationary policy" provided that the set of states and actions may be modeled as a Markov process and provided that each transition may be associated with cost function 1406. The controller is modeled as a finite-state Markov process. A Markov process is one where for a given state s.sub.i and action a, there is a set of probabilities p.sub.ij(a) for each of the possible next states s.sub.j.” [note: the set of probabilities for each of the possible next states as in “a transition probabilities matrix”]; Paragraph [0093] teaches “Offline process 1400 models or measures parameters p.sub.1, p.sub.2, p.sub.3, p.sub.4, p.sub.batch(T,T',b) referred to as probabilities 1410. Probabilities 1410 are statistics showing the frequency and distribution of the values of messages and are an input into algorithm 1414” and Paragraph [0098] teaches gathering information ahead of time about the statistical behavior of the system such as rates of messages and the distribution of the message values [as in an initial states distribution].); 

wherein said processor is further adapted to perform: computing an optimized policy which minimizes an expected aggregated cost that is based on the immediate cost function (Paragraph [0083] teaches “Policy 1402 is a function n(s) that maps a state s to an action u [i.e., an “event”]”, and further teaches “optimum stationary policy solver 1404 for finding an optimum "stationary policy" provided that the set of states and actions may be modeled as a Markov process and provided that each transition may be associated with cost function 1406.”; Paragraph [0083] further teaches “the stationary policy minimizes the expected cost per unit time over an infinite run of the system.”); 

wherein said determining comprises applying the optimized policy (Paragraph [0095] teaches the optimum stationary policy solver generates the optimized policy, and the optimized policy is passed to a controller for use at execution time.). 

Motivation to combine same as stated for claim 9. 


	
	Regarding claim 12, the combination of Oh in view of Karsten, in further view of Chang, in further view of Strom teaches all of the limitations of claim 11, and Strom further teaches wherein the transition probabilities matrix is computed based on historical data (Paragraph [0040] teaches “The statistical information comes from either a mathematical model of the system being monitored or from measurements of prior experience with the system” [as in “historical data”]; Paragraph [0062] teaches Markov model being used in the offline process described in connection with Fig. 14, in which probabilities will be associated with pairs of states in a state diagram for each possible action. [Note: state data used during offline process is historical data, understood as measurements of prior experience with the system.]). 

Motivation to combine same as stated for claim 9.



	Regarding claim 13, the combination of Oh in view of Karsten, in further view of Chang, in further view of Strom teaches all of the limitations of claim 12, and Strom further teaches wherein the transition probabilities matrix is updated based on current data provided by an analytics library (Strom, Paragraph [0040] teaches “The statistical information comes from either a mathematical model of the system being monitored or from measurements of prior experience with the system.” [as in current data provided by an analytics library]; Strom, Paragraph [0068] teaches the controller performs once per tick updates and the updated state may include new values of t and w if present.; Strom, Paragraph [0069] teaches controller performs state updates associated with any messages received during the tick.),  

wherein said processor is further adapted to perform: re-computing a new optimized policy that minimizes the expected aggregated cost function in view of the updated probabilities matrix (Strom, Paragraph [0070] teaches upon the controller performing state updates the controller computes an action based on the state and policy. Said policy being a mapping from state to action in which for every possible state, the policy says which action to perform. Paragraph [0070] further indicates this policy will have been previously computed offline by solving an optimization problem and deployed into the controller before execution time. The controller computes the action based on the state and the policy.); and

applying the new optimized policy to perform said determining (Strom, Paragraph [0070] teaches upon the controller performing state updates the controller computes an action based on the state and policy. Said policy being a mapping from state to action in which for every possible state, the policy says which action to perform.; Strom, Paragraph [0071] teaches the controller then executes the computed action by updating and communicating the threshold, if required by the action to do so.). 

Motivation to combine same as stated for claim 9.


	
	Regarding claim 14, the combination of Oh in view of Karsten, in further view of Chang, in further view of Strom teaches all of the limitations of claim 11, and the combination further teaches wherein said processor is further adapted to perform: obtaining user feedback to modify the user preference (Oh, Section 3, col. 2 teaches a logging layer that carries out context factor logging and event factor logging, wherein context factors include activity, location, time, entertainment and system categories and event factors may include, inter alia, missed or rejected calls. [Note: missed or rejected calls as well as some context factors are forms of explicit or implicit application was evaluated using two methods, a model prediction test and a user feedback test.); 

re-computing a new optimized policy that minimizes the expected aggregated cost function based on the modified user preference (Strom, Paragraph [0040] teaches different kinds of information supplied by the system’s users including, inter alia, a user-defined penalty function.; Strom, Paragraph [0041] teaches “The system will also incur an expected "cost" or "penalty" g(i,u) based on the user-defined penalty function. This step is repeated at each tick of time. An infinite horizon stochastic optimization problem is: given p.sub.ij(u) and g(i,u) as defined above, compute a "best" policy … mapping states to actions, such that the expected average penalty per unit time incurred over the long run is minimized.”; Strom, Paragraph [0089] teaches “To compute the cost g(i,u), the assumption is made that the user has supplied a penalty per message sent called C.sub.msg. The cost for the state is C.sub.msg weighted by the probability that a message will be sent…If the action taken is to change the threshold, there is an additional cost xC.sub.msg to send a control message to each of the x threshold-based filters.”; Strom, Paragraph [0070] teaches upon the controller performing state updates the controller computes an action based on the state and policy.; Strom, Paragraph [0071] teaches the controller then executes the computed action by updating and communicating the threshold, if required by the action to do so.); and 

applying the new optimized policy to perform said determining (Strom, Paragraph [0089] teaches “To compute the cost g(i,u), the assumption is made that the user has supplied a penalty per message sent called C.sub.msg. The cost for the state is C.sub.msg weighted by the probability that a message will be sent…If the action taken is to change the threshold, there is an additional cost xC.sub.msg to send a control message to each of the x threshold-based filters.”; Strom, Paragraph [0070] teaches upon the controller performing state updates the controller computes an action based on the state and policy.; Strom, Paragraph [0071] teaches the controller then executes the computed action by updating and communicating the threshold, if required by the action to do so.). 

Motivation to combine same as stated for claim 9. 



Regarding claim 15, the combination of Oh in view of Karsten in further view of Chang teaches all of the limitations of claim 9, and Karsten further teaches wherein the wearable device is worn by the user (Paragraph [0066] teaches intelligent wristband system comprising a wearable wristband configured to be worn by a user.). 

Motivation to combine same as stated for claim 9. 



	Regarding claim 16, the combination of Oh in view of Karsten in further view of Chang teaches all of the limitations of claim 9, and Karsten further teaches wherein the wearable device is worn by a person that is being monitored by the user (Paragraph [0066] teaches intelligent wristband system comprising a wearable wristband configured to be worn by a user, and Paragraph [0073] teaches “in an embodiment, the control unit of the wristband can send the biotelemetry data or physical activity data through a network to... a device used by a third party (e.g., a doctor, health or fitness coach, a concierge service associated with the wristband, an executive or personal assistant of the user, etc.)” [as in the biotelemetry data from the device worn by a person is being monitored by a third party user].). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, with the wearable device user-customizable notification (i.e. alerts) frequency and time setting features and wherein the wearable device is worn by a person monitored by the user, as taught by Karsten, as further modified by the automatic identification and suppression or elimination of notification alarms, as taught by Chang, as further modified by the policy determined by probability statistics and a cost function (i.e., objective function) that is observed and applied by a controller, as taught by Strom, as further modified by the cost function and techniques associated with managing alerts, as taught by Horvitz, in order to provide a wearable 



Regarding claim 17, Oh teaches a computer program product comprising a non-transitory computer readable storage medium retaining program instructions (Oh, Section 1, col. 2, teaches mobile framework smartNoti to provide implement a method for finding a recognizable and available moment in a context-base notification system that may include receiving context and event factors from a wearable device.; Figure 1 teaches stored modules and temporary data [Note: Although not explicitly shown in the figure, stored modules and temporary data imply stored in a computer readable storage medium retaining program instructions to cause the processor to perform the method.].; Oh, Section 5, col.2 teaches processing system takes into account memory space and processing cost.), which program instructions when read by a processor, cause the processor to perform a method comprising: 

determining, by a stochastic controller, a policy indicating whether or not to provide one or more alerts to a user in any future timeframe based on events (Section 3 teaches “Prediction layer 3 – controlling the system” wherein if a context transition moment is detected the moment predictor predicts [i.e., with the statistical model/controller] whether the detected time is a recognizable and available moment to provide a notification to a user.; Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.; Oh, page 3, col. 1, ¶ 1, teaches rule based filtering – reading on a policy, as claimed; Oh further teaches that the system judges whether a moment is recognizable and available for a notification and if it not an appropriate time smartNoti keeps the detection process running (see, Oh, pg. 4, Section 5)) and…, wherein the events are determined based on an analysis of multiple sensor readings from one or more sensors of a wearable device (Oh, Abstract , teaches “by using sensors and contextual factors”; Section 1, col. 2, ¶ 1, teaches “wearable sensors”, “smart phones” and “network systems” for notification systems to be made aware of their current environment; Figure 1 (and paragraphs below) teach smartNoti system architecture denoting a Logging Layer – measuring parameter [reading on determining events…from sensors of a wearable device, as claimed]; Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.; Oh, page 4, Section 5, teaches processing system running on a mobile device [reading on at a computing device];  [Note: Oh further discloses, in Section 2, other prior art wherein wearable sensors were also used to decide whether a user should be notified and which modality to use.]; ), wherein the one or more alerts are configured to alert the user that respective events of the events have occurred (Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.; Section 3 teaches “Prediction layer 3 – controlling the system” wherein if a context transition moment is detected the moment predictor predicts [i.e., with the statistical model/controller] whether the detected time is a recognizable and available moment to provide a notification to a user.), …, wherein the stochastic controller comprises a stochastic model of an environment (Oh, Section 3 teaches “Prediction layer 3 – controlling the system”; Oh, Section 5, col. 2, teaches incremental user model using a Naïve Bayesian approach [i.e., as in “stochastic model of an environment”] as a baseline to identify whether the statistical model can be utilized in predicting user events.;), wherein said determining comprises determining a decision for an event of the events according to the policy, wherein the decision indicates whether or not an alert regarding the event is to be issued for the event (Oh, page 2, col. 1, ¶ 1, teaches “smartNoti keeps track of user contexts…The system judges whether the moment is recognizable and available for the notification…If it is not an appropriate time, smartNoti keeps detection process running.”; Oh, page 3, col. 1, ¶ 1, teaches rule based filtering – reading on according to a policy, as claimed ; Oh, Section 1, col. 2, further teaches system keeps track of context factors and event factors in real-time.); and 

outputting alerts to the user based on said determining, wherein said outputting comprises outputting the alert if the decision indicates that the alert is to be issued…(Oh, Section 3 teaches system architecture and method comprising, inter alia, the aforementioned “Prediction layer – controlling the system” and teaches based on the statistical prediction/determination of the “recognizable and available moment”, the system then generates notifications to the user.; Oh, page 2, col. 1, ¶ 1, teaches “…The system judges whether the moment is recognizable and available for the notification…”), 


	However, Oh does not distinctly disclose: 
determining … based on a user preference, … wherein the user preference comprises a user-defined weight that is controllable by the user, wherein the user preference is indicative of a desired notification rate of the user, wherein the user-defined weight is configured to be applied to a penalty for missing alerts,…

wherein, upon obtaining from the user a modified user preference indicative of a decrease in the desired notification rate of the user, recomputing the policy based on the modified user preference at least by applying a decreased weight to the first penalty or the second penalty.

…, wherein the stochastic controller is to utilize a Markov Decision Process (MDP) to make the determination based on an optimized policy applied so as to minimize an objective function, wherein the objective function comprises a first penalty for excessive alerts and a second penalty for missing alerts that is controlled based on the user preference;


	Nevertheless, Karsten teaches determining … based on a user preference, … wherein the user preference comprises a user-defined weight that is controllable by the user, wherein the user preference is indicative of a desired notification rate of the user (Karsten, Paragraphs [0109] teaches wearable device system comprising an electric feedback simulator configured to deliver an electric shock (i.e., as in an alert or notification) from the wearable device (i.e., wristband) in response to an instruction from the control unit; Paragraph [0110] teaches frequency, duration or voltage of the electric shocks [i.e., as in indicative of a desired notification rate] is customizable [as in based on a user preference].; Paragraph [0111] and [0113] teach electric feedback simulator configured to deliver the electric shock [i.e., notification and/or alert] from the wristband at a specific time [e.g., specified time for notifications and/or alerts based on an instruction(s) from the user or from another user.]; Paragraphs [0167]-[0169] teach wearable device providing alert signal to a user and a controller adapted to receive an alert instruction corresponding to an alert event. The device capable of alerting the user to different events.; Karsten, Paragraphs [0110] and [0415] teach variations in frequency [of the notifications/alerts] are customizable by the wearing user [Note: varying the frequency parameter of the alerts/notifications in Karsten - reading on a user-defined weight that is controllable by the user, as claimed), …


Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, with the wearable device user-customizable notification (i.e., alerts) frequency and time setting features as taught by Karsten to provide a wearable device system with alerts that can be manually set to serve as 

However the combination of Oh in view of Karsten does not distinctly disclose: 
…, wherein the user-defined weight is configured to be applied to a penalty for missing alerts,…

wherein, upon obtaining from the user a modified user preference indicative of a decrease in the desired notification rate of the user, recomputing the policy based on the modified user preference at least by applying a decreased weight to the first penalty or the second penalty.

Nevertheless, Strom teaches: 
…, wherein the user-defined weight is configured to be applied to a penalty for missing alerts,… (Strom, Paragraph [0008] teaches method, apparatus, and computer program code for controlling when to send messages, wherein a policy is determined by utilizing probability statistics and a cost function [i.e., objective function] prior stream processing to determine which messages to send eagerly and under which conditions messages can be delayed.; Strom, Claim 4 teaches “receiving user input specifying the cost function, wherein the cost function indicates relative weights given to a cost of sending messages weighted against a cost of delaying delivering messages to clients.” [Note: cost of delaying sending messages understood as reading on penalty for Note: “messages” – disclosed in Strom - understood as reading on alerts as claimed.])...

wherein, upon obtaining from the user a modified user preference indicative of a decrease in the desired notification rate of the user, recomputing the policy based on the modified user preference at least by applying a decreased weight to the first penalty or the second penalty (Strom, Claim 4 teaches “receiving user input specifying the cost function, wherein the cost function indicates relative weights given to a cost of sending messages weighted against a cost of delaying delivering messages to clients.”; Strom, Paragraph [0041] teaches “user-defined penalty function” and further teaches computing a best policy mapping states to actions such that the expected average per unit time over the long run is minimized; Strom, Paragraph [0070] teaches upon the controller performing state updates the controller computes an action based on the state and policy. Said policy being a mapping from state to action in which for every possible state, the policy says which action to perform.; Strom, Paragraph [0071] teaches the controller then executes the computed action by updating and communicating the threshold, if required by the action to do so.).

…, wherein the stochastic controller is to utilize a Markov Decision Process (MDP) to make the determination based on an optimized policy applied so as to minimize an objective function, wherein the objective function comprises a first penalty for excessive alerts and a second penalty for missing alerts that is controlled based on the user preference (Strom, Paragraph [0008] teaches method, apparatus, and computer program code for controlling when to send messages, wherein a policy is determined by utilizing probability statistics and a cost function [i.e., objective function] prior stream processing to determine which messages to send eagerly and under which conditions messages can be delayed.; Strom, Claim 4 teaches “receiving user input specifying the cost function, wherein the cost function indicates relative weights given to a cost of sending messages weighted against a cost of delaying delivering messages to clients.”; Strom, Paragraph [0041] teaches “user-defined penalty function” and further teaches computing a best policy mapping states to actions such that the expected average per unit time over the long run is minimized.; Strom, Paragraph [0083] teaches “Policy 1402 is a function n(s) that maps a state s to an action u [i.e., an “event”]”, and further teaches “optimum stationary policy solver 1404 for finding an optimum "stationary policy" provided that the set of states and actions may be modeled as a Markov process and provided that each transition may be associated with cost function 1406.”; Strom, Paragraph [0083] further teaches “the stationary policy minimizes the expected cost per unit time over an infinite run of the system.”; [Note: “messages” – disclosed in Strom - understood as reading on alerts as claimed.]);


Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors 


As stated above, Examiner believes that the combination of Oh in view of Karsten in further view of Strom teaches or at the least implies …, wherein the user-defined weight is configured to be applied to a penalty for missing alerts,… (Strom, Paragraph [0041] and Claim 4 as stated above). However, said limitation is more clearly and distinctly taught by Horvitz, as provided below. 

Horvitz, teaches …, wherein the user-defined weight is configured to be applied to a penalty for missing alerts,… (Horvitz, Paragraph [0008] teaches “notification decision making module makes decisions about how, if, and when to alert the user” based on a probabilistic analysis, and further teaches analyzing how and when to render an alert based on a consideration of the expected costs of interrupting the user by considering the costs of interruption for each of the possible states of attentional focus and the likelihood of each of the states.; Horvitz, Paragraph [0042] ing the determination as to whether an alert is provided to the user is made by inferring the expected cost of transmitting an alert to the user and by inferring the informational benefits of the alerts. The utility of relaying the information in an alert determines whether an alert should be made, wherein the utility is the difference between the expected costs and benefits of the information provided by the alert.; Horvitz, Paragraphs [0043]-[0046] further describe “cost function”, “different dimensions of cost associated with alerts”, and “expected cost of delayed action associated with reading the message”.; Horvitz, Paragraph [0009] further teaches alert management is guided by policies derived from knowledge about costs or preferences.), … 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, as modified by the wearable device user-customizable notification (i.e. alerts) frequency and time setting features, as taught by Karsten, as further modified by the policy determined by probability statistics and a cost function (i.e., objective function) that is observed and applied by a controller, as taught by Strom, to further include the cost function and techniques associated with managing alerts, as taught by Horvitz, in order to provide an architecture that can consider dynamically the urgency or importance of notifications and that can weigh the value of transmitting the information with the potential context-sensitive costs to the user in terms of the distraction associated with the rendering of visual or audio notifications. (Horvitz, Paragraph [0003]).


	Regarding claim 18, the combination of Oh in view of Karsten in further view of Chang teaches all of the limitations of claim 1, and Karsten further teaches wherein the user preference is provided by the user (Karsten, Paragraph 0173 teaches “the device is configurable by or on behalf of the user” and “a user may select a preferred set of alerts.”; Karsten Paragraph [0177] further teaches “Sets of alert signals appropriate to various sensed conditions may be preconfigured or may be programmable by the user.”), …. 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, with the wearable device user-customizable notification (i.e., alerts) frequency and time setting features, as taught by Karsten, as further modified by the automatic identification and suppression or elimination of notification alarms, as taught by Chang, in order to provide a wearable device system with alerts that can be manually set to serve as notifications or reminders for the wearing user as well as providing automatically generated alerts determined by the wearable device or life management system. (Karsten, Paragraphs [0414] and [0415]). 

However, the combination of Oh in view of Karsten in further view of Chang does not distinctly disclose: 
wherein the stochastic controller defines the objective function, wherein the objective function defines the first and second penalties, wherein the policy is configured to minimize the expected value of the objective function.

Nevertheless, Strom teaches wherein the stochastic controller defines the objective function, wherein the objective function defines the first and second penalties, wherein the policy is configured to minimize the expected value of the objective function (Strom, Paragraph [0008] teaches method, apparatus, and computer program code for controlling when to send messages, wherein a policy is determined by utilizing probability statistics and a cost function [i.e., objective function] prior stream processing to determine which messages to send eagerly and under which conditions messages can be delayed.; Strom, Claim 4 teaches “receiving user input specifying the cost function, wherein the cost function indicates relative weights given to a cost of sending messages weighted against a cost of delaying delivering messages to clients.”; Strom, Paragraph [0041] teaches “user-defined penalty function” and further teaches computing a best policy mapping states to actions such that the expected average per unit time over the long run is minimized.; [Note: “messages” – disclosed in Strom - understood as reading on alerts as claimed.]).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, as modified by the wearable device user-



Regarding claim 20, the combination of Oh, in view of Karsten, in further view of Chang, Strom, and Horvitz teaches all of the limitations of claim 9, and the combination further teaches wherein the sensors comprise a temperature sensor and a heart rate sensor (Karsten, Paragraph [0072] teaches hear rate sensor and skin temperature sensor; Karsten, Paragraph [0175] further teaches physiological sensors such as galvanic skin response sensor and heart rate monitor.).

Motivation to combine same as stated for claim 9.

11.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Karsten, in further view of Chang, Strom and Horvitz, and in further view of Hunt et al., “Feedback control of heart rate during outdoor running: A smartphone implementation”, ElSEVIER, (January 5, 2016). 

Regarding claim 19, the combination of Oh in view of Karsten, in further view of Chang, Strom and Horvitz teaches all of the limitations of claim 9. 

Although Oh teaches processing context factors every 5 minutes and training the model if event factors occur within the predefined time window, the combination of Oh in view of Karsten in further view of Chang, Strom and Horvitz does not distinctly disclose the limitation of wherein the stochastic controller is adapted with an initial reduced model that is tuned during operation as new measurements are received from the one or more sensors of the wearable device, as claimed.

Nevertheless, Hunt teaches wherein the stochastic controller is adapted with an initial reduced model that is tuned during operation as new measurements are received from the one or more sensors of the wearable device (Hunt, Abstract, teaches employing wearable, wireless sensors with an Android smartphone. Developing a simple feedback design algorithm appropriate for embedded mobile applications. And, using a low-order, physiologically validated plant model for the controller synthesis that requires a single bandwidth-related tuning parameter; Hunt, pgs. 92-93, section 2.1, further teaches the open-loop plant is embedded with a closed-loop feedback system for control of heart-rate. The target running speed is calculated from a target heart rate profile and a continuous measurement of actual heart rate.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the context-aware notification system comprising a statistical controller (i.e., stochastic controller) that receives context data from sensors from a wearable device as taught by Oh, as modified by the wearable device user-customizable notification (i.e. alerts) frequency and time setting features, as taught by Karsten, as further modified by the automatic identification and suppression or elimination of notification alarms, as taught by Chang, as further modified by the policy determined by probability statistics and a cost function (i.e., objective function) that is observed and applied by a controller, as taught by Strom, as modified by the cost function and techniques associated with managing alerts, as taught by Horvitz, to further include the teachings of a simple feedback design algorithm appropriate for embedded mobile applications, as taught by Hunt, in order to provide a model that ,despite its simplicity, gives high precision and robust heart-rate tracking performance. (Hunt, pg. 91, section 1). 

Prior Art
12.	The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ott et al. (US 20180270520 A1), disclosing methods and systems for displaying notifications for content items on a mobile device to a user, wherein the system selectively outputs notifications. If the output module receives a showNotification=True binary value to indicate that the likelihood of the user 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/B.R.B./
Examiner, Art Unit 2123                                                                                                                                                                                             
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123